Case: 10-60427 Document: 00511338217 Page: 1 Date Filed: 01/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          January 3, 2011
                                     No. 10-60427
                                                                           Lyle W. Cayce
                                   Summary Calendar                             Clerk


PAUL HAYDEN COOPER,

                                                   Petitioner
v.

FEDERAL AVIATION ADMINISTRATION,

                                                   Respondent




                         Petition for Review of Orders of the
                        National Transportation Safety Board
                                   NTSB # SM-5005


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Petitioner Paul Hayden Cooper applied to the Federal Aviation
Administration (“FAA”) for a first-class airman medical certificate.1 The FAA
denied his application, citing two disqualifying diagnoses: (1) diabetes mellitus
requiring oral hypoglycemic medication for control; and (2) bipolar disorder.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
        For a general discussion of the FAA’s authority and responsibilities in the issuance
of medical certificates, see Bullwinkel v. FAA, 23 F.3d 167, 169 (7th Cir. 1994).
    Case: 10-60427 Document: 00511338217 Page: 2 Date Filed: 01/03/2011



                                  No. 10-60427

Cooper does not dispute that he suffers from diabetes mellitus requiring oral
hypoglycemic medication for control, but he contends that he does not suffer
from bipolar disorder. After the FAA denied his application, Cooper filed a
petition for review with the National Transportation Safety Board (“NTSB”).
Based on his undisputed diabetes diagnosis, the administrative law judge
dismissed Cooper’s appeal without a hearing. Cooper then appealed to the full
NTSB, which denied the appeal and affirmed the administrative law judge’s
decision.   Cooper moved for rehearing, reargument, reconsideration, and
modification of the order. The NTSB denied Cooper’s motion, and he filed a
timely petition for review.
      Cooper argues that the NTSB erred in denying his appeal without
conducting a hearing on the contested issue of whether he suffers from bipolar
disorder. Under the Administrative Procedure Act (“APA”), we review an agency
decision to determine if it was arbitrary, capricious, or an abuse of discretion.
5 U.S.C. § 706(2)(A); see also City of Abilene v. EPA, 325 F.3d 657, 664 (5th Cir.
2003). Where the denial of a medical certificate hinges on a disputed issue of
fact, it may be “arbitrary and capricious to deny [the petitioner] a hearing at
which he could offer evidence.” Singleton v. Babbitt, 588 F.3d 1078, 1085 (D.C.
Cir. 2009). By the same token, “even when a statute mandates an adjudicatory
proceeding, neither that statute, nor due process, nor the APA requires an
agency to conduct a meaningless evidentiary hearing when the facts are
undisputed.” United States v. Cheramie Bo-Truc No. 5, Inc., 538 F.2d 696, 698
(5th Cir. 1976). The general medical standards for a first-class airman medical
certificate require that the applicant have “[n]o established medical history or
clinical diagnosis of diabetes mellitus that requires insulin or any other
hypoglycemic drug for control.” 14 C.F.R. § 67.113(a). It is undisputed that
Cooper failed to meet this requirement.



                                        2
    Case: 10-60427 Document: 00511338217 Page: 3 Date Filed: 01/03/2011



                                  No. 10-60427

      Cooper argues that he was entitled to a hearing on his alleged bipolar
disorder nonetheless, because the correctness of that diagnosis is relevant to his
eligibility for the special issuance of a medical certificate by the Federal Air
Surgeon.   The FAA concedes that, despite Cooper’s ineligibility under the
general medical guidelines, he may seek a special issuance of a medical
certificate pursuant to 14 C.F.R. § 16.401. See Reder v. FAA, 116 F.3d 1261,
1263 (8th Cir. 1997) (considering appeal of denial of special issuance of medical
certificate). Cooper’s potential eligibility for a medical certificate via that
alternative process, however, is immaterial to the NTSB’s review of his initial
denial of a certificate below. Both the administrative law judge and the NTSB
made clear that their rulings were based solely on the Cooper’s undisputed
diabetes diagnosis. Cooper has identified no authority to support the contention
that the NTSB is required to engage in additional fact-finding that would serve
no purpose other than to assist (or hinder) Cooper in his application for a special
issuance of the denied certificate. The NTSB’s duty is to review whether an
application “meets the applicable regulations and standards” for the issuance of
an unrestricted certificate. 49 U.S.C. § 44703(d)(2). Once the Board concluded
that Cooper did not meet those regulations and standards, a hearing on
additional matters was unnecessary.
      For the foregoing reasons, Cooper’s petition for review is DENIED.




                                        3